Exhibit 3(i), 4.1 CHARTER OF CRACKER BARREL OLD COUNTRY STORE, INC. (including all amendments through December 8, 2008) 1.Name.The name of this corporation is Cracker Barrel Old Country Store, Inc. 2.Registered Office, Registered Agent and Principal Office.The address of the registered office of this corporation is in Wilson County at 305 Hartmann Drive, Lebanon TN37087, and the name of the corporation’s registered agent at that office is James F. Blackstock.The address of the principal office of this corporation is in Wilson County at 305 Hartmann Drive, Lebanon TN 37087. 3.Incorporator.The name and address of the incorporator is James F. Blackstock, 305 Hartmann Drive, Lebanon TN37087. 4.For Profit.This corporation is for profit. 5.Stock. (a)Capitalization.The maximum number of shares that the corporation has authority to issue is 500,000,000 shares, of which 400,000,000 shares are classified and designated common stock (“Common Stock”) and 100,000,000 shares are classified and designated preferred stock (“Preferred Stock”). (b)Common Stock.The shares classified and designated as Common Stock have a par value of $0.01 per share, and when issued and outstanding, shall have unlimited voting rights, and shall be entitled to receive the net assets of this corporation upon dissolution. (c)Preferred Stock.With respect to shares designated and classified as Preferred
